NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


ALBERT JOSEPH WINNIER,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )                Case No. 2D14-2754
                                             )
CAROL ANN WINNIER,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 27, 2015.

Appeal from the Circuit Court for Pinellas
County; Amy M. Williams, Judge.

Paul H. Bowen and David S. Ristoff of
Paul H. Bowen, P.A., Palm Harbor, for
Appellant.

Jane H. Grossman of the Law Offices of
Jane H. Grossman, St. Petersburg, and
James A. Obeso, St. Petersburg, for
Appellee.



LaROSE, Judge.

             Albert Joseph Winnier appeals the supplemental final judgment of

dissolution of marriage. That judgment granted in part and denied in part his

supplemental petition for modification of alimony and installment payments to his former

wife, Carol Ann Winnier. The trial court erred in failing to impute income to the former
wife for earnings that could reasonably be projected based on her liquid assets.

Without explanation, the trial court imputed such income to the former husband.

Consequently, we reverse and remand for recalculation of the alimony amount.

              The trial court imputed to the former husband income of $1400 per month

based on his CPA's testimony that this would be a reasonable return on investment of

the former husband's retirement accounts. The trial court did not impute to the former

wife income of $528 per month that the financial expert testified she could earn on her

invested liquid assets. This was error. See Buoniconti v. Buoniconti, 36 So. 3d 154,

161 (Fla. 2d DCA 2010) (holding court must impute income reasonably projected for

earnings on liquid assets awarded in property division.).

              The former wife concedes that the trial court erred. However, she argues

that the error is harmless because the former husband has the financial resources to

pay the modified alimony. We disagree. Our record does not allow us to conclude that

the result would be the same even without the error. Thus, we reverse and remand for

recalculation of alimony in light of this item of imputed income. We affirm on all other

issues without further discussion.

              Affirmed in part, reversed in part, and remanded.



SILBERMAN and CRENSHAW, JJ., Concur.




                                           -2-